August 29, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
          SUTAPA GHOSH AND CINEMAWALLA, INC., Appellants

NO. 14-10-00974-CV                           V.

 PAWAN GROVER, M.D., 87 MINUTES PRODUCTIONS, L.L.C. AND PAV
             ENTERTAINMENT, L.L.C., Appellees
             ________________________________

       This cause, an appeal from the judgment in favor of appellees, Pawan
Grover, M.D., 87 Minutes Productions, L.L.C. and PAV Entertainment, L.L.C.,
signed July 30, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and RENDER judgment that the appellees take nothing
on their breach-of-contract claim, their conversion claim, and their fraud claim to
the extent they sought benefit-of-the-bargain damages. We further REMAND the
cause for proceedings in accordance with this court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.